Order entered June 10, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00117-CR
                                    No. 05-19-00118-CR
                                    No. 05-19-00119-CR

                        ROBERTO DELPILAR JASSO, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F18-34267-U, F18-34272-U & F18-34273-U

                                         ORDER
       Before the Court is court reporter Sasha S. Brooks’s June 5, 2019 first request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE